Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 4/26/2021. 	
2.  Claims 1-20 have been examined and are pending in the application.

Claim Objections
3.  Claim 12 is objected to because of the following informalities: “at least figure” (line 3) needs to be rewritten as “at least one figure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.  Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	A.  The following terms lack antecedent basis:	
(i) the system (line 11 claim 1; lines 1-2 claim 8; line 10 claim 15; line 2 claim 19; lines 1-2 claim 20).  Corrections are required.
(ii) the analytical uncertainty inputs (lines 3-4 claim 3; lines 6-7 claim 11).  Corrections are required.

(iv) the nuclear reactor system operation (lines 10-11 claim 10).  Correction is required.
(v) the nuclear reactor system (lines 16-17 claim 10).  Correction is required.

	B.  The claim language in the following claims is not clearly understood:
(i) As to claim 10 it is unclear whether “at least one figure-of-merit” (line 16) refers to “a figure of merit” (line 8).  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedosovskiy U.S Publication No. 2014/0324520. 
As to claim 1, Fedosovskiy teaches an apparatus for system safety analysis evaluation comprising processing circuitry (…a central processor for performing the safety analysis and evaluation of engineering process…, paragraph 0061 page 4) configured for: 
generating a calculation matrix for a system safety analysis (…create an engineering process flowchart;  create a matrix of safety criteria;  create a matrix of engineering process failures;  and wherein the system further comprises: a matrix of initial events;  and a matrix of protectors and locks…, claim 36 page 10); 
generating a plurality of models based on the calculation matrix and performing a benchmarking or convolution analysis of the plurality of models (…creating logical or logical-probabilistic models describing processes of initiation of OMSP for each safety interval (FIG. 4). At this stage, those failures in the engineering process (FEP) are considered that occur within the current safety interval or have propagated from a previous interval and resulted in OMSP (e.g. resulted in overrun of acceptable impact) in a given interval. Further, external impacts and protectors and locks available in the given safety interval are considered. To obtain quantitative indices, each failure in the engineering process (FEP) or failures of protectors and locks are taken into consideration with the respective probability of their occurrence…, paragraph 0158 page 8); 
identifying a design envelope based on the benchmarking or convolution analysis, deriving one or more uncertainty models from benchmarking or convolution analysis and deriving an assessment judgment based on the design envelope and an acceptance criteria (…probabilistic safety indices of a core region reloading are calculated using the certified calculation complex "Risk Spectrum Professional". Calculation of quantitative probabilistic safety indices (safety criteria) is implemented as the following steps: input of model data relating to a reloading process into a calculation complex; possible failures are assigned a respective probabilistic coefficients; protectors and locks are assigned their respective reliability coefficients; calculations and analysis is performed; results of calculations of probabilistic safety indices for the transport-technological operation "Installation of fuel assembly" are output; results of analysis of influence of protectors and locks on the probabilistic safety indices are output. On the fifth stage, safety indices characterizing contribution of individual transport-technological operations and individual protectors and locks to the aggregate safety index of the engineering process of the core region reloading are analyzed…, paragraphs 0170-0178 pages 8-9); 
defining one or more limiting scenarios based on the design envelope and determining a safety margin in at least one figure-of-merit for the system based on the design envelope and the acceptance criteria (…the proposals and recommendations are developed to improve the construction and circuit solutions of a reloading machine and its control system. On the seventh stage, recommendations are developed to increase the safety level of APP when performing transport-technological operations with nuclear fuel…, paragraphs 0179-0180 page 9).
As to claim 2, Fedosovskiy further teaches receiving structure, system, or component (SSC) inputs from one or more analytical models; and applying trial values to one or more SSC inputs, wherein the generating of a calculation matrix is based on the SSC inputs and the trial values (…initial data is collected, including normative-technical and exploitation documentation for a reloading machine, a control system, a product to be reloaded, engineering algorithms, a service area diagram, transporting-technological operations diagram and other required documents…, paragraph 0104 page 5). 
As to claim 3, Fedosovskiy further teaches wherein the calculation matrix defines sets of nominal values and trial value ranges, wherein the nominal values comprise the SSC inputs and the trial value ranges comprise the analytical uncertainty inputs (paragraphs 0028-0035 page 2). 
As to claim 4, Fedosovskiy further teaches receiving at least one figure-of-merit acceptance criteria; wherein the acceptance criteria comprises the at least one figure-of-merit acceptance criteria (…Calculation of quantitative probabilistic safety indices (safety criteria) is implemented…, paragraphs 0171-0177 pages 8-9). 
As to claim 5, Fedosovskiy further teaches wherein determining the safety margin in at least one figure-of-merit is further based on the assessment judgment (…Calculation of quantitative probabilistic safety indices (safety criteria) is implemented…, paragraphs 0171-0177 pages 8-9). 
As to claim 6, Fedosovskiy further teaches wherein the processing circuitry is further configured for: evaluating the uncertainty models at >2o, wherein the defining the one or more limiting scenarios is based on the evaluation of the uncertainty models (…probabilistic safety indices of a core region reloading are calculated using the certified calculation complex "Risk Spectrum Professional". Calculation of quantitative probabilistic safety indices (safety criteria) is implemented as the following steps: input of model data relating to a reloading process into a calculation complex; possible failures are assigned a respective probabilistic coefficients; protectors and locks are assigned their respective reliability coefficients; calculations and analysis is performed; results of calculations of probabilistic safety indices for the transport-technological operation "Installation of fuel assembly" are output; results of analysis of influence of protectors and locks on the probabilistic safety indices are output. On the fifth stage, safety indices characterizing contribution of individual transport-technological operations and individual protectors and locks to the aggregate safety index of the engineering process of the core region reloading are analyzed…, paragraphs 0170-0178 pages 8-9).
 As to claim 7, Fedosovskiy further teaches wherein the at least one figure-of-merit is used to measure system safety margin (…the proposals and recommendations are developed to improve the construction and circuit solutions of a reloading machine and its control system. On the seventh stage, recommendations are developed to increase the safety level of APP when performing transport-technological operations with nuclear fuel…, paragraphs 0179-0180 page 9). 
As to claim 8, Fedosovskiy further teaches wherein the system is a thermal or hydraulic system (…a process of reloading nuclear fuel in a nuclear power plant (APP)…, paragraph 0001 page 1). 
As to claim 9, Fedosovskiy further teaches wherein the thermal hydraulic system is a portion of a nuclear reactor plant (…a process of reloading nuclear fuel in a nuclear power plant (APP)…, paragraph 0001 page 1).
 As to claim 10, Fedosovskiy teaches an apparatus for system safety analysis evaluation comprising processing circuitry (…a central processor for performing the safety analysis and evaluation of engineering process…, paragraph 0061 page 4) configured for: 
generating a calculation matrix (…create an engineering process flowchart;  create a matrix of safety criteria;  create a matrix of engineering process failures;  and wherein the system further comprises: a matrix of initial events;  and a matrix of protectors and locks…, claim 36 page 10) defining nominal values and trial values (paragraphs 0028-0035 page 2) for a nuclear reactor system safety analysis (…a process of reloading nuclear fuel in a nuclear power plant (APP)…, paragraph 0001 page 1); 
generating a plurality of models based on the calculation matrix comprised of sample sets of the nominal values and trial values and performing a benchmarking or convolution analysis of the plurality of models (…creating logical or logical-probabilistic models describing processes of initiation of OMSP for each safety interval (FIG. 4). At this stage, those failures in the engineering process (FEP) are considered that occur within the current safety interval or have propagated from a previous interval and resulted in OMSP (e.g. resulted in overrun of acceptable impact) in a given interval. Further, external impacts and protectors and locks available in the given safety interval are considered. To obtain quantitative indices, each failure in the engineering process (FEP) or failures of protectors and locks are taken into consideration with the respective probability of their occurrence…, paragraph 0158 page 8) that defines a correlation between a model parameter and a figure of merit (…Calculation of quantitative probabilistic safety indices (safety criteria) is implemented…, paragraphs 0171-0177 pages 8-9); 
identifying a design envelope based on the benchmarking or convolution analysis, wherein the design envelope comprises a set of figure-of-merit values correlated to the nuclear reactor system operation, deriving one or more uncertainty models from benchmarking or convolution analysis and deriving an assessment judgment based on the design envelope and an acceptance criteria (…probabilistic safety indices of a core region reloading are calculated using the certified calculation complex "Risk Spectrum Professional". Calculation of quantitative probabilistic safety indices (safety criteria) is implemented as the following steps: input of model data relating to a reloading process into a calculation complex; possible failures are assigned a respective probabilistic coefficients; protectors and locks are assigned their respective reliability coefficients; calculations and analysis is performed; results of calculations of probabilistic safety indices for the transport-technological operation "Installation of fuel assembly" are output; results of analysis of influence of protectors and locks on the probabilistic safety indices are output. On the fifth stage, safety indices characterizing contribution of individual transport-technological operations and individual protectors and locks to the aggregate safety index of the engineering process of the core region reloading are analyzed…, paragraphs 0170-0178 pages 8-9); 
defining one or more limiting scenarios based on the design envelope and determining a safety margin in at least one figure-of-merit for the nuclear reactor system based on the design envelope and the acceptance criteria, wherein the at least one figure-of-merit is used to measure the safety margin of the nuclear reactor system (…the proposals and recommendations are developed to improve the construction and circuit solutions of a reloading machine and its control system. On the seventh stage, recommendations are developed to increase the safety level of APP when performing transport-technological operations with nuclear fuel…, paragraphs 0179-0180 page 9). 
As to claim 11, Fedosovskiy further teaches receiving structure, system, or component (SSC) inputs from one or more analytical models and applying trial value ranges to one or more SSC inputs (…initial data is collected, including normative-technical and exploitation documentation for a reloading machine, a control system, a product to be reloaded, engineering algorithms, a service area diagram, transporting-technological operations diagram and other required documents…, paragraph 0104 page 5), wherein the nominal values comprise SSC inputs and the trial value ranges comprise the analytical uncertainty inputs (paragraphs 0028-0035 page 2). 
As to claims 12-14, note the discussions of claims 4-6 above, respectively.
As to claims 15-19, note the discussions of claims 1-2, 4-5, and 7 above, respectively. 
As to claim 20, Fedosovskiy further teaches wherein the system is a thermal or hydraulic system of a nuclear reactor plant (…a process of reloading nuclear fuel in a nuclear power plant (APP)…, paragraph 0001 page 1).

Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

For instance, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,990,714 because claim 1 is a broaden form of claim 1 of U.S. Patent No. 10,990,714.  Each limitation of claim 1 is being disclosed in claim 1 of U.S. Patent No. 10,990,714.  
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 10,990,714 in the same manner as the rejected claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194